Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s response filed 8/10/22. Claims 48-67 are pending with claims 48, 55 and 62 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 48-53, 55-60 and 62-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley US 2019/0102523 A1 in view of Ginsberg US 2005/0192494 A1.
Buckley teaches:
Re: claims 48, 55 and 62, A system, method and non-transitory processor-readable storage media comprising: one or more processors; and one or more processor-readable storage media storing instructions which, when executed by the one or more processors, cause performance of: obtaining user input that indicates quantitative information for a food item ([0024]-[0025], [0029], [0032]; fig. 2, 4, 6; camera 220, 450, 650 (such as from smartphone or tablet) may capture an image of a food item 230, 410, 610a-c, 612a-c); determining, based on the quantitative information for the food item, nutritional information for the food item ([0026], [0029], [0032]; fig. 2, 4, 6 – default carbohydrate amounts determined 240, 480); and generating, based on the nutritional information, an insulin delivery recommendation ([0029], [0032]; fig. 4, 6 - bolus dosage 490, 690 displayed in result portion).  

Buckley fails to specifically teach re: claims 48, 55 and 62, the user input includes textual input for the quantitative information for a food item. However, in a similar field of invention, Ginsberg teaches a system for determining an insulin dose where carbohydrate values for a meal can be determined automatically or are provided manually by a user via  keyboard [0042] to be used to help determine an insulin dosage that may be required [0002]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ginsberg’s system to manually input meal amount information into the system of Buckley as an obvious matter of design choice that can give a user more control over providing more specific amounts of nutritional values when calculating an insulin dosage. This allows for a more precise and accurate measurement which in turn helps to provide the correct amount of insulin for successful diabetes management [0002], [0010]).  

Re: claim 49, Buckley as modified by Ginsberg additionally teaches wherein the nutritional information comprises a carbohydrate content (Buckley - default carb content 240, 380, 480) of the food item (food items 310, 312, 410, 412, 610a-c, 612a-c).  

Re: claim 50, Buckley as modified by Ginsberg additionally teaches wherein generating the insulin delivery recommendation comprises accessing an equation modeling a relationship between carbohydrates and insulin (Buckley - [0030]-[0031] – insulin dosage may be calculated based on one or more food items intending to be consumed and glucose level over pre-determined period of time).  

Re: claim 51, Buckley as modified by Ginsberg additionally teaches wherein the quantitative information includes at least one of a group comprising a plurality of serving sizes (Buckley - fig. 6, 612a-c – apple, hamburger, milk can be selected as a group or individually where a user can increase or decrease the amount of each depending on the amount intending to be or actually consumed (Buckley - arrows above 612a-c; [0027]).  

Re: claim 52, Buckley as modified by Ginsberg additionally teaches wherein the food item is to be consumed by a user of a wearable insulin delivery device (Buckley - fig. 2, 4, 6; [0027] at 260 system transmits data to an insulin delivery unit associated with the patient; [0029], [0032] insulin delivery unit or pump 440, 630).  

Re: claim 53, Buckley as modified by Ginsberg additionally teaches wherein the insulin delivery recommendation comprises bolus information (Buckley - fig. 4, 6; [0029], [0032] calculated bolus dosage).  

Re: claim 56, Buckley as modified by Ginsberg additionally teaches wherein the nutritional information comprises a carbohydrate content of the food item (Buckley - default carb content 240, 380, 480) of the food item (food items 310, 312, 410, 412, 610a-c, 612a-c).  

Re: claim 57, Buckley as modified by Ginsberg additionally teaches wherein generating the insulin delivery recommendation comprises accessing an equation modeling a relationship between carbohydrates and insulin (Buckley - [0030]-[0031] – insulin dosage may be calculated based on one or more food items intending to be consumed and glucose level over pre-determined period of time).  

Re: claim 58, Buckley as modified by Ginsberg additionally teaches wherein the quantitative information includes at least one of a group comprising a plurality of serving sizes (Buckley - fig. 6, 612a-c – apple, hamburger, milk can be selected as a group or individually where a user can increase or decrease the amount of each depending on the amount intending to be or actually consumed (arrows above 612a-c; [0027]).  

Re: claim 59, Buckley as modified by Ginsberg additionally teaches wherein the food item is to be consumed by a user of a wearable insulin delivery device (Buckley - fig. 2, 4, 6; [0027] at 260 system transmits data to an insulin delivery unit associated with the patient; [0029], [0032] insulin delivery unit or pump 440, 630).  

Re: claim 60, Buckley as modified by Ginsberg additionally teaches wherein the insulin delivery recommendation comprises bolus information (Buckley - fig. 4, 6; [0029], [0032] calculated bolus dosage).  

Re: claim 63, Buckley as modified by Ginsberg additionally teaches wherein the nutritional information comprises a carbohydrate content of the food item (Buckley - default carb content 240, 380, 480) of the food item (food items 310, 312, 410, 412, 610a-c, 612a-c).  

Re: claim 64, Buckley as modified by Ginsberg additionally teaches wherein generating the insulin delivery recommendation comprises accessing an equation modeling a relationship between carbohydrates and insulin (Buckley - [0030]-[0031] – insulin dosage may be calculated based on one or more food items intending to be consumed and glucose level over pre-determined period of time).  

Re: claim 65, Buckley as modified by Ginsberg additionally teaches wherein the quantitative information includes at least one of a group comprising a plurality of serving sizes (Buckley - fig. 6, 612a-c – apple, hamburger, milk can be selected as a group or individually where a user can increase or decrease the amount of each depending on the amount intending to be or actually consumed (arrows above 612a-c; [0027]).  

Re: claim 66, Buckley as modified by Ginsberg additionally teaches wherein the insulin delivery recommendation comprises bolus information (Buckley - fig. 4, 6; [0029], [0032] calculated bolus dosage).   

Claims 54, 61 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley US 2019/0102523 A1 as modified by Ginsberg US 2005/0192494 A1, as applied to claims 48, 55 and 60 and further in view of Saint et al. US 2020/0350052 A1.
The teachings of Buckley and Ginsberg have been discussed above.
Buckley as modified by Ginsberg fails to specifically teach:
Re: claims 54, 61 and 67, wherein the insulin delivery recommendation comprises a timing for insulin delivery.

However, Saint teaches a dose calculator to provide a user with recommended dosing information such as a time to administer the dose based on a variety of factors including the amount of carbohydrates in a meal eaten or to be eaten ([0049], [0054], [0070]-[0071], [0073]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recommended time of insulin delivery dose of Saint into the identification of food to be ingested and insulin delivery device system of Buckley as modified by Ginsberg as an obvious matter of design choice that can help alleviate the challenges of calculating and tracking doses for users to help prevent an incorrect dose such as an under-dose or over-dose which may result in serious, dangerous consequences to their health ([0028]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 48, 55 and 62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current rejection is based on the combination of previously cited art and the newly cited reference of Ginsberg as shown above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH